Citation Nr: 0914381	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-29 445	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to a initial rating higher than 30 percent 
for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 
1965 to June 1967.

This appeal to the Board of Veterans' Appeals (Board), in 
part, is from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  He is 
also appealing an April 2007 RO decision that granted service 
connection for PTSD and assigned an initial 30 percent 
rating.  He wants a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

In support of his claims, the Veteran testified at a February 
2009 hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board, commonly referred to as a Travel 
Board hearing.  Following the hearing, the Board held the 
record open for 30 days to allow the Veteran an opportunity 
to submit additional evidence, which he did in March 2009.  
This additional evidence was a February 2009 letter from his 
Readjustment Counselor, E.G., LMSW, at the local Vet Center 
concerning the evaluation and treatment he had received for 
his PTSD during the last three years - since February 2006.  
He did not waive his right to have the RO initially consider 
this additional evidence, which, ordinarily, would require 
remanding this claim to the RO.  See 38 C.F.R. §§ 20.800, 
20.1304 (2008).  Since, however, in this decision the Board 
is increasing the initial rating for the PTSD from 
30 to 50 percent, the Board may consider this additional 
evidence in the first instance because this is nonprejudicial 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).




FINDINGS OF FACT

1.  Because of his PTSD, the Veteran is experiencing 
increasing sleep impairment, nightmares, anxiety, depressed 
mood, difficulty managing his anger or rage, 
poor interpersonal relationships, chronic fatigue, and 
diminished coping skills.  He has not, however, had any 
suicidal or homicidal ideation and continues to work, despite 
reportedly being demoted three times in the last several 
years (in 1990, 1992, and 1998) and twice having his pay cut.

2.  The Veteran's bilateral hearing loss pre-existed his 
military service and was not made chronically worse by his 
service.

3.  The Veteran does not have a current diagnosis of 
tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 50 percent initial 
rating for the PTSD, but no greater.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2008)

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error will not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in October 2004.  That letter informed him of the 
evidence required to substantiate his initial, underlying 
claims for service connection (keeping in mind his claims 
arose in that context), since granted for the PTSD, as well 
as apprised him of his and VA's respective responsibilities 
in obtaining supporting evidence.

As to the PTSD claim, in cases, as here, where the claim 
arose in another context, namely, the Veteran trying to 
establish his underlying entitlement to service connection, 
and this claim since has been granted and he has appealed a 
downstream issue such as the initial disability rating 
assigned, the underlying claim has been more than 
substantiated - it has been proven, thereby rendering § 
5103(a) notice no longer required because the intended 
purpose of the notice has been fulfilled.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  In any event, here, VA also 
has complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), by also apprising the 
Veteran in a more recent April 2006 letter of the downstream 
disability rating and effective date elements of his claim.  
See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  And 
since providing that additional Dingess notice in April 2006, 
the RO has gone back and readjudicated his claim in the 
November 2008 SSOC - including considering any additional 
evidence received in response to that additional notice.  See 
again Mayfield IV and Prickett, supra.



As to the hearing loss and tinnitus claims, the RO did not 
readjudicate these claims after giving the Dingess notice, 
but this is nonprejudicial, i.e., harmless error.  38 C.F.R. 
§ 20.1102.  See also Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Since the Board will conclude below that the 
preponderance of the evidence is against these underlying 
claims for service connection, the downstream 
disability rating and effective date elements of these claims 
are ultimately moot.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that he and his representative identified.  
And, as mentioned, the Board held the record open for 30 days 
following the February 2009 hearing to allow the Veteran an 
opportunity to obtain and submit additional supporting 
evidence, which he did in March 2009 - submitting the 
February 2009 letter from his Readjustment Counselor, E.G., 
LMSW, at the local Vet Center.  In addition, the Veteran was 
examined for VA compensation purposes in November 2004, April 
2007, and August 2008.  These examination reports are 
adequate for rating purposes with respect to his PTSD, 
insofar as determining the relative severity of this 
condition and determining the etiology of his hearing loss 
and tinnitus.  38 C.F.R. § 4.2.  See also Caffrey v. Brown, 6 
Vet. App. 377 (1994); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  
The Board finds that the current record contains sufficient 
medical evidence with which to accurately evaluate his PTSD 
and assess whether his hearing loss and tinnitus are 
attributable to his military service.  Accordingly, the Board 
finds that no further development is needed to meet the 
requirements of the VCAA or the Court.



II.	Whether the Veteran is Entitled to an Initial Rating 
Higher than 30 Percent for his PTSD

The record shows the Veteran was diagnosed with PTSD based on 
an artillery and mortar attack of his base while stationed in 
Vietnam.  In the April 2007 rating decision at issue in this 
appeal, the RO granted service connection for PTSD and 
assigned an initial 30 percent disability rating.  He is 
seeking a higher initial rating.  See Fenderson, 12 Vet. App. 
at 125-26 (indicating that when, as here, the Veteran timely 
appeals his initial rating, VA adjudicators must consider 
whether the rating should be "staged" to compensate him for 
times since the effective date of his award when the 
disability may have been more severe than at others).  
For the reasons and bases set forth below, the Board finds 
that a higher initial rating of 50 percent is warranted, but 
no greater.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is 
resolve in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  See 38 C.F.R. § 4.130, DC 9411.

The next higher, 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to particular symptoms such as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id. 

A 70 percent rating is warranted when the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals that interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

The Veteran's initial diagnosis of PTSD was in October 2005.  
At that time his symptoms included difficulty sleeping and 
nightmares.  At the April 2007 VA mental health examination, 
the examiner diagnosed the Veteran with mild PTSD.  He stated 
the Veteran's symptoms of depressed mood, anxiety, sleep 
impairment and mild memory loss caused mild occupational and 
social impairment characterized by occasional decrease in 
work efficiency, but satisfactory routine functioning.  The 
Veteran indicated he was married with a good relationship 
with his wife and children.  He also indicated he had held 
the same job for 40 years and described his relationship with 
his supervisor and co-workers as fair.  The examiner assigned 
a Global Assessment of Functioning (GAF) score of 60.  A GAF 
score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
Ed.) (DSM-IV), p. 32).  And according to the DSM-IV, a GAF 
score of 60 is indicative of at most moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

During an April 2007 treatment session, the Veteran reported 
insomnia and an increase in the frequency of his nightmares.  
The examiner found that the Veteran was cooperative, 
appropriate with good eye contact and normally fluent speech.  
A January 2008 treatment record found that the Veteran was 
functioning at work and at home.  He reported that he was 
sleeping better, although still suffering from nightmares 
about death and dying.  At this session he was heavily 
focused on family issues regarding his eighteen year-old 
grandson who was living with him and his wife.  

The most recent August 2008 VA mental status examination 
diagnosed the Veteran with an anxiety disorder with PTSD 
symptoms, but not with PTSD.  He continued to complain of 
sleep disturbances and nightmares.  The examiner found that 
the Veteran had been married for 40 years and described his 
relationship with his wife as "good and not good" because 
of disagreements over their children and finances.  The 
Veteran also had been employed with the same employer for 40 
years.  But he described two demotions at work due to a 
disagreement with a particular supervisor.  The Veteran's 
mood was fair and his affect changed with the topic 
discussed.  His thoughts were logical and goal-directed and 
his speech rate and volume were normal.  The examiner 
assigned a GAF score of 60, which, again, as mentioned, 
according to the DSM-IV, indicates the Veteran had at most 
moderate social and occupational impairment.

The results of this evaluation and treatment indicate the 
Veteran is not entitled to a rating higher than 30 percent 
for his PTSD, even considering his associated anxiety.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  These 
records indicate he has mild to at most moderate symptoms 
related to his PTSD and anxiety.  The examiners documented 
relatively few of the defining characteristics of a 
30 percent rating; only anxiety, sleep impairment and mild 
memory loss were noted clinically.  There was little 
indication the Veteran's PTSD had affected his social or 
occupational relationships, either; in fact, to the contrary, 
he had maintained both stable employment and a stable 
marriage for more than 40 years.  And although he had 
expressed difficulties with both his job and marriage at 
times, those difficulties did not appear to be anything out 
of the ordinary and he appeared to be functioning relatively 
well - socially and occupationally - despite his symptoms.  

Following his even more recent February 2009 hearing, 
however, the Veteran submitted a February 2009 letter from 
his Readjustment Counselor, E.G., LMSW, at the local Vet 
Center.  She indicated the Veteran had been receiving both 
individual and group therapy at that facility for the last 
three years, since February 2006.  And she described a 
progressive worsening of a litany of PTSD-related symptoms, 
namely, increasing sleep impairment, nightmares, anxiety, 
depressed mood, difficulty managing his anger or rage, 
chronic fatigue, and diminished coping skills - referring to 
his inability to concentrate or focus on problem solving.  
She also indicated the Veteran's coping mechanisms had been 
avoidance and withdrawal, and that he had struggled with 
occupational stress, poor interpersonal relationships and a 
host of physiological complications induced by long term 
adjustment issues for the past 30 plus years associated with 
his Vietnam tour.  The occupational stress apparently was in 
reference to him reportedly being demoted three times at his 
job in the last several years (in 1990, 1992, and 1998) and 
twice having his pay cut, which even some of the records 
describing less severe PTSD mention.  So his hearing 
testimony is credible concerning these difficulties at his 
job, though he has held the same job and been married to the 
same woman for more than 40 years.



The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  And rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. §§ 4.2, 4.6.  See also VAOPGCPREC 10-95.

GAF scores, like an examiner's assessment of the severity of 
the condition, must be considered in light of the actual 
symptoms of the Veteran's disorder, which provide the primary 
basis for the rating assigned.  See 38 C.F.R. § 4.126.  
Generally speaking, consideration of factors wholly outside 
the rating criteria constitutes error as a matter of law.  
See Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  But 
that said, the use of the term "such as" in the general 
rating formula for mental disorders in § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
mere examples of the type and degree of symptoms, or their 
effects, which would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  That is 
to say, it is not required to find the presence of all, most, 
or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each Veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  Id.  The evidence considered in determining the 
level of impairment under § 4.130 is not restricted to 
symptoms provided in that diagnostic code.  Id., at 443.  
Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  Id.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in a particular diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.



In determining whether the veteran meets the criteria for an 
increased rating, the Board must consider whether he has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11 (2001).

With all of this in mind, the Board concludes the most recent 
February 2009 letter from the Veteran's Readjustment 
Counselor at the local Vet Center is sufficient to place the 
evidence in relative equipoise (i.e., about evenly balanced 
for and against his claim) as to whether his PTSD is 30 
versus 50 percent disabling.  And in these situations he is 
given the benefit of the doubt and the higher rating 
assigned.  38 C.F.R. §§ 4.3, 4.7.

The Board does not, however, see evidence suggestive of an 
even higher 70 percent rating for the PTSD because even the 
Readjustment Counselor at the local Vet Center acknowledges 
that, despite his limited support system (family) and 
depressive disorder, the Veteran denies any ideations of 
suicide and appears to be safe at this time (i.e., as of 
February 2009 when the letter was prepared).  There also, for 
example, are no objective clinical indications of obsessional 
rituals that interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  So, on the whole, the 
Veteran's PTSD is best described as 50-percent disabling.

III.	Extra-schedular Consideration

This case also does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular Rating Schedule standards and 
warrant referring this case to the Under Secretary for 
Benefits or to the Director of Compensation and Pension 
Service for consideration of an extra-schedular evaluation.  
38 C.F.R. § 3.321(b)(1).  The Veteran was consistently 
employed at all examinations and reported having worked for 
the same employer for more than 40 years, albeit with the 
occasional difficulties mentioned.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1.  
Indeed, as the Court reiterated in Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993), the disability rating, itself, 
is recognition that industrial capabilities are impaired.  So 
to the extent the Veteran's many years of steady employment 
has been somewhat compromised by his PTSD, his disability 
rating (now 50 percent as a result of this decision, up from 
30 percent) fully compensates him for this.  There also has 
been no indication that he has required frequent 
hospitalization for treatment of his PTSD.  Instead, all of 
his evaluation and treatment for PTSD has been on an 
outpatient basis, not as an inpatient.  So the Board does not 
have to refer this case for extra-schedular consideration.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996) Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

IV.	Service Connection for Bilateral Hearing Loss and 
Tinnitus

The Veteran claims that he developed bilateral hearing loss 
and tinnitus as a result of excessive noise exposure during 
his military service, especially while serving in the 
Republic of Vietnam.  For the reasons and bases set forth 
below, however, the Board finds that service connection for 
these conditions not warranted.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  In addition, certain chronic 
diseases, including organic disease of the nervous system 
such as sensorineural hearing loss, will be presumed to have 
been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.



In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first requirement of a current 
disability, before service connection may be granted for 
hearing loss it must be of a particular level of severity.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran clearly has a bilateral hearing 
loss disability according to VA standards.  In this regard, a 
VA audiological evaluation performed in November 2004 showed 
that the auditory thresholds for the frequencies from 
2,000 to 4,000 Hertz were all greater than 40 decibels in 
each ear.  Thus, he has met the first element of current 
hearing loss disability for VA purposes.  
See 38 C.F.R. § 3.385. 

The VA examiner did not, however, diagnose tinnitus nor has 
the Veteran provided a medical diagnosis of this condition by 
any other health care professional.  Therefore, as he does 
not meet the first element of a current disability for his 
tinnitus claim, this claim must be denied.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, not for a past disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).



Turning back to the Veteran's current bilateral hearing loss, 
the determinative issue is whether his hearing loss is 
somehow attributable to his military service - and, 
in particular, to noise exposure of the type alleged.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Concerning this, the Veteran's service treatment records 
(STRs) indicate he had "defective hearing" during his 
military entrance examination in July 1965.  Audiometric 
testing of his right ear found a 5-decibel loss at the 500 Hz 
level, 
10-decibel loss at the 1000 Hz level, 25-decibel loss at the 
2000 Hz level, 
35-decibel loss at the 3000 Hz level, and a 25-decibel loss 
at the 4000 Hz level.  And testing of his left ear found a 
10-decibel loss at the 500 Hz level, 10-decibel loss at the 
1000 Hz level, 20-decibel loss at the 2000 Hz level, 40-
decibel loss at the 3000 Hz level, and 40-decibel loss at the 
4000 Hz level.  These test results demonstrate impaired 
hearing, bilaterally (i.e., in both ears).

The presumption of soundness when entering the military 
attaches only where there has been an induction examination 
during which the disability the Veteran later complains about 
was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports."  See 38 C.F.R. § 3.304(b).  Here, the 
notation of pre-existing bilateral hearing loss during the 
military entrance examination was not predicated just on the 
Veteran's self-reported history of this condition but, 
instead, on the results of the hearing test he had in 
anticipation of beginning active duty.  See, e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238 (1994); 
and LeShore v. Brown, 8 Vet. App. 406 (1995).

So there is no presumption of soundness when entering 
service, in turn meaning it is the Veteran's evidentiary 
burden - not VA's, to show his pre-existing hearing loss 
increased in severity during his service beyond its natural 
progression (i.e., was aggravated).  38 U.S.C.A. §§ 1111, 
1153; 38 C.F.R. §§ 3.304(b), 3.306.  See also VAOPGCPREC 3-
2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).  That is to say, if, as here, a pre-
existing disability was noted upon entry into service, the 
Veteran cannot bring a claim for service connection for that 
disability, but he may bring a claim for service-connected 
aggravation of that disability - in which case § 1153 
applies and the burden falls on him to establish aggravation.  
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See 
also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(holding that evidence of a temporary flare-up, without more, 
does not satisfy the level of proof required of a non-combat 
veteran to establish an increase in disability).  See, too, 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991) (also indicating that 
temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, itself, as 
contrasted with mere symptoms, has worsened).  Moreover, in 
Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that 
the presumption of aggravation does not attach even where the 
pre-existing disability has been medically or surgically 
treated during service and the usual effects of treatment 
have ameliorated disability so that it is no more disabling 
than it was at entry into service.

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
Veteran's health and medical treatment during and after 
military service, as evidence of whether a pre-existing 
condition was aggravated by his military service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity during 
service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).

The presumption of aggravation applies where there was a 
worsening of the disability in service, regardless of whether 
the degree of worsening was enough to warrant compensation.  
Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  If an 
increase is shown, the presumption of aggravation may be 
rebutted only by clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

Following his military entrance examination revealing the 
pre-existing bilateral hearing loss, there was no further 
mention of hearing loss (or difficulty hearing) for the 
remainder of the Veteran's service, either in the way of a 
relevant complaint or objective clinical finding such as a 
diagnosis, etc.  His hearing was not tested again during his 
examination for separation from service in 1967.  So the 
complete absence of any relevant subjective complaints or 
objective clinical findings during service goes against the 
notion that the Veteran's pre-existing bilateral hearing loss 
was made chronically (meaning permanently) worse by or during 
his military service.

Further weighing against the Veteran's claim of aggravation 
is the November 2004 VA audiologist's opinion that the change 
in the Veteran's hearing since his entrance examination in 
July 1965 is more likely the result of post-service noise 
exposure than noise exposure during his service.  Since the 
VA audiologist reviewed the Veteran's claims file, recorded 
his history of noise exposure both during and after service, 
and based her opinion on a thorough review of the record, the 
opinion provides compelling evidence against the claim for 
service connection for bilateral hearing loss based on 
purported aggravation of a pre-existing condition.  See Wray 
v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position).

In addition to the medical evidence, the Board also has 
considered the Veteran's lay statements.  Although he is 
competent to report his symptoms of difficulty hearing for a 
number of years, supposedly dating back to his military 
service, he is not competent to make the medical 
determination that his hearing loss was aggravated by his 
military service.  He, instead, needs medical evidence 
supporting this allegation, and as mentioned the medical 
evidence currently of record expressly indicates otherwise.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); and 
Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).  

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for bilateral hearing loss.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).  Accordingly, the appeal is 
denied as to the hearing loss claim.  And as he does not have 
a current diagnosis of tinnitus, that claim also must be 
denied.




ORDER

A higher initial rating of 50 percent is granted for the 
PTSD, subject to the laws and regulations governing the 
payment of VA compensation.

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for tinnitus also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


